RUDKIN, Circuit Judge.
This is a writ of error to review a judgment of conviction under the National Prohibition Act (Comp. St. § 10138¼ et seq.). There are but three assignments of error — tbe first, based on an order denying a motion to suppress evidence and quash a search warrant; tbe second, on tbe admission in evidence of property seized under tbe search warrant; and tbe third, on an order denying a motion for a new trial. Tbe questions thus presented are wholly without merit. It appears from tbe record that the plaintiff in error throughout the trial denied that be bad' possession or control of the premises searched, and, if so, bis constitutional rights were not invaded, and he is in no position to question either the validity of the warrant or the legality of the search. For tbe like reason tbe liquor found upon tbe search was properly admitted in evidence. Some reference is made to a paper taken from tbe person of the plaintiff in error upon his arrest, but the record further shows that this paper was offered in evidence by tbe plaintiff in error, and not by tbe government. No new question was raised or presented by the motion for a new trial.
Judgment affirmed.